UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2072



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


THOMAS JAMES VAN DEUSEN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-97-952-6-20)


Submitted:   November 5, 1998          Decided:     November 18, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas James Van Deusen, Appellant Pro Se. Henry Douglas Knight,
Jr., Assistant United States Attorney, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Thomas James Van Deusen filed an untimely notice of appeal. We

dismiss for lack of jurisdiction. The time periods for filing

notices of appeal are governed by Fed. R. App. P. 4. These periods

are “mandatory and jurisdictional.” Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

sixty days within which to file in the district court notices of

appeal from judgments or final orders. Fed. R. App. P. 4(a)(1). The

only exceptions to the appeal period are when the district court

extends the time to appeal under Fed. R. App. P. 4(a)(5) or reopens

the appeal period under Fed. R. App. P. 4(a)(6).

       The district court entered its order on January 21, 1998;

Van Deusen’s notice of appeal was filed on July 17, 1998, which is

beyond the sixty-day appeal period. Van Deusen’s failure to note a

timely appeal or obtain an extension of the appeal period leaves

this    court   without   jurisdiction   to   consider   the   merits   of

Van Deusen’s appeal. We therefore dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                DISMISSED




                                    2